Separate opinion of
Mr. Justice Hernández Matos.
San Juan, Puerto Rico, February 14, 1967
.1 dissent. In the light of the facts involved in this case, since the damages were slight, I believe that the only possible fair action would be to make a reasonable reduction in the compensation granted, which I consider too high.
The boy’s frequent falls without carrying bottles of milk or other things in his hands, when using the stairway, and even the possibility of falling down, shows how dangerous going up and down such stairs was for that boy. In view of thát situation, putting in the hands of a boy two glass bottles full of milk and compelling him to go upstairs or part thereof, with a dangerous object on that occasion and (doing a job which corresponded to the driver) was depriving the minor of his sole defense against falls, that is, the use of his hands. In my opinion the driver’s conduct in that *42case constitutes gross negligence. The judgment, if not modified as to the amount granted, should have been affirmed in whole.